           Case 1:17-cv-00890-LAP Document 115 Filed 10/23/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 Consumer Financial Protection Bureau
 and the People of the State of New York,
 by Eric T. Schneiderman, Attorney
 General for the State of New York,
                                              Civil Action No. 1:17-cv-00890-LAP
      Plaintiffs,

 v.                                           [Proposed] Judgment

 RD Legal Funding, LLC,
 RD Legal Finance, LLC,
 RD Legal Funding Partners, LP, and
 Roni Dersovitz,

      Defendants.




         IT IS ORDERED AND ADJUDGED that for the reasons stated in the Court’s June

21, 2018 Order, (ECF No. 92), final judgment is hereby entered dismissing the

Consumer Financial Protection Bureau’s claims.

         The Clerk of Court is directed to enter judgment dismissing the Consumer

Financial Protection Bureau’s claims against Defendants.



Dated: ________                           ______________________________

                                          United States District Court Judge
